Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiawei Huang on 2/28/2022.
The application has been amended as follows: 
In Claim 1, last line: REPLACE “the vehicle body.” WITH -- the vehicle body, wherein each upper floor support comprises a chassis connection frame, intermediate support frames, and upper support frames, and a width of the chassis connection frame is smaller than a width of the vehicle body – 
CANCEL Claim 4
In Claim 5, line 2: REPLACE “according to claim 4,” WITH -- according to claim 1,--
In Claim 5, line 18: REPLACE “an upper support frame” WITH – one of said upper support frames -
In Claim 7, line 2: REPLACE “wherein the each” WITH -- wherein each –
In Claim 10, line 7: REPLACE “an intermediate support” WITH – the intermediate support –
Amendment to Specification
The amendment is acceptable and is entered herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Ryan J. Walters/Primary Examiner, Art Unit 3726